DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-13 are pending. Claim 13 is withdrawn. None claims have been amended. 
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. See response to arguments below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsuji et al. (US 7,628,903 B1).
Considering claims 1, 2, 7 and 8, Tsuji discloses a binary silver-bismuth alloy electroplating composition and a method of electroplating comprising a source of silver ions, a source of bismuth ions, and a dithiol aliphatic compound (col. 2, lines 18-35), and applying electric current (see col. 35, lines 60-65).
Tsuji also discloses that in conventional plating baths of non-cyanide based silver or silver alloys, thio compounds such as thioglycolic acid are used resulting in similar performance to cyano based plating baths. Furthermore, Tsuji teaches that such silver plating baths have problem in stability over extended time 2-4 weeks (col. 1, lines 35-56). In order to solve the problem of long-term stability Tsuji 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have thioglycolic acid in the plating bath Tsuji, because Tsuji teaches that such compounds result in the plate coating having a fineness similar to that achieved by conventional cyanide plating baths, therefore the plating baths would be suitable when long term storage of the baths before plating is not required. 

Considering claims 3 and 9, Tsuji discloses hydroxydisulfide (see for example formulae 3c, 4 and 5 in col. 6), as a compound improving stability over extended period of time in place of the conventional sulfide compound. Therefore it would have been obvious to one of ordinary skill in the art before the effective time of the claimed invention to add a hydroxydisulfide of Tsuji into an existing plating bath comprising thioglycolic acid (conventional thiol) with the expectation of extending the shelf life of the plating bath (col. 1, lines 35-56). 

Considering claims 4 and 10, Tsuji discloses the plating bath further contains methane sulfonic acid (col. 22, line 17).

Considering claims 5 and 11, Tsuji discloses the plating bath further contains pH modifying agent (col. 18, lines 17-24).

Considering claims 6 and 12, Tsuji discloses the plating bath can be strongly acidic (col. 20, lines 27-37), therefore implying the pH is less than 6.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Applicant argues Tsuji solves the electrolyte stability by excluding compounds such as thioglycolic acid form silver and silver alloy baths, and including a bis-thiol instead. Applicant concludes that Tsuji teaches away from using thioglycolic acid in a silver or silver alloy baths. This argument is found not persuasive, because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use (See MPEP 2123). In the instant case the downside of using thioglycolic acid is long term storage instability of the electrolyte, and by using bis-sulfide Tsuji improves that long term stability. Therefore, the obvious composition comprising thioglycolic acid would be somewhat inferior in terms of long-term stability, but it would be suitable when long electrolyte storage is not required. 
Applicant further argues that JP9- 143786 does not teach a silver-bismuth alloy plating bath. However, in the analogous silver alloy baths of Tsuji, the silver alloy baths disclose also silver-bismuth alloys along side for example silver-tin, that explicitly disclosed in JP9-143786, therefore one would have a reasonable expectation of success to try electroplating silver bismuth alloy, especially when the amount of bismuth is relatively minuscule. Moreover, the Applicant’s claimed invention would have the have suffered from the same problems, as argued by the Applicant. 
Furthermore, all the examples of the instant specification rely on two sulfur compounds, the one of the general formula (I) in the instant claim 1, and a suitable bis-sulfide. Therefore, potential augments of unexpected results would have to be made such that the claims are commensurate with the scope of the invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WOJCIECH HASKE/Examiner, Art Unit 1794